Citation Nr: 0819755	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-23 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim.   


FINDINGS OF FACT

The veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
tinnitus.  This represents a complete grant of the benefit 
sought on appeal.  Thus, a discussion of VA's duties to 
notify and assist not necessary.

The veteran asserts that service connection for tinnitus is 
warranted because he developed the condition due to in-
service acoustic trauma.  He reports being exposed to jet 
turbine noise trauma for two years while in service.  He also 
states that he has not been exposed to such noise since his 
discharge.  Finally, he points out that he is service 
connected, with a 40 percent evaluation, for bilateral 
hearing loss and that a private examiner has attributed his 
tinnitus to in-service acoustic trauma.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

As to the first element, the evidence shows that the veteran 
was diagnosed with tinnitus at his July 2003 and July 2004 VA 
examinations, and during private treatment with David L. 
Webb, M.D. in April and September 2004, as well as in August 
2005.  

As to the second and third elements, the evidence shows that 
the veteran was exposed to in-service acoustic trauma and 
that, in the course of seeking treatment for his impaired 
hearing, reported having ringing in his ears.  In his April 
and September 2004 and August 2005 statements, Dr. Webb 
opined that the veteran's tinnitus was more likely than not 
related to his in-service noise exposure.  

The Board notes that the veteran underwent two VA 
examinations.  The July 2003 VA examiner diagnosed the 
veteran with bilateral tinnitus and noted that the veteran 
had noise trauma in service, but cited the absence of in-
service complaint or treatment of the condition in the 
service medical records for his opinion that it was less 
likely than not related to service.  The July 2004 VA 
examiner diagnosed the veteran with constant bilateral 
tinnitus and acknowledged that he had significant military 
noise exposure.  However, the July 2004 examiner reported 
that, because there was no evidence of a worsening in hearing 
loss during service, it was his opinion that tinnitus was 
less likely than not related to military noise exposure.   

Thus, the evidence is undisputed that the veteran suffered an 
in service injury, i.e., acoustic trauma, and that he has 
been diagnosed as having tinnitus.  The Board finds the 
veteran a credible historian, and concludes that the medical 
evidence is in equipoise as to whether his tinnitus is 
related to his in-service acoustic trauma.  Thus, resolving 
all reasonable doubt in his favor, the Board finds that 
service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


